DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites “the fishing pole of a pole type” but it is unclear if you are referring to the whole invention, the fishing pole, or just a pole portion of the fishing pole. If it is the whole invention, then how would the first offset and second offset distance be positioned closer or approximately aligned with a longitudinal axis of the fishing pole if the offset distances are also included in “the fishing pole”? In other words, how would something align with itself? It would inherently align with itself. Otherwise, is the claim referring to the pole end portion as claimed in claim 1? Is it referring to the front rod of the fishing pole? For the purposes of examination, the Examiner interprets the claim to be referring to front rod of the fishing rod.   
Dependent claim 3 fail to solve the deficiency of claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrington (US 2,514,950).
Regarding claim 1, Harrington teaches of (Fig. 1) a fishing pole, comprising:
a tubular handle portion (Fig. 3, supporting member 7’), comprising a tubular handle butt (tubular handle butt by end 20) and a tubular handle foregrip (grip 19), 
a first tubular curved portion curved in a first direction (curve by numeral 16)  wherein a first end of the first tubular curved portion (top of curve by numeral 16) is attached to an end of the tublular handle foregrip (attached to end of tubular handle foregrip 18);
a tubular reel seat portion (flattened portion 11) wherein a first end of the tubular reel seat portion is attached to a second end of the first tubular curved portion (tubular reel seat portion 11 is attached to the second end of the first curved portion near 16);
a second tubular curved portion (curve by numeral 15), curved in a second direction, wherein a first end of the second tubular curved portion is attached to a second end of the tubular reel seat portion (first end of the second curved portion is attached to a second end of the tubular reel seat portion 16 near numeral 14’); and
a pole end portion (end of fishing rod 5), wherein a first end of the pole end portion is attached to a second end of the second tubular curved portion (end of rod 5 is attached to the second curved portion near numeral 6),
wherein all of the tubular portions are portions that are sections of hollow tubes (all tubular portions are long, round, and hollow like a tube; Fig. 2, the middle portions have a hollow thin cavity) approximately circular in a cross sectional view (Fig. 2, approximately circular in the cross sectional view in that it has round edges, approximately uniformly extends around in 360 degrees, and looks like a flattened circle; Fig. 1, the other tubular portions have an approximately circular cross sectional),
whereby the tubular reel seat (11) is offset from the tubular handle portion (7’) by a first offset distance, and the tubular reel seat is offset from the pole end portion by a second offset distance (Annotated Fig. 1 below).

    PNG
    media_image1.png
    311
    577
    media_image1.png
    Greyscale

Annotated Fig. 2: Fig. 1 of Harrington
Regarding claim 11, Harrington teaches of (Fig. 1) wherein the tubular handle portion (7’) is long enough so a user can selectively prop the tubular handle butt (by end 20) on the user's hip (can prop the tubular handle against a user’s hip).

Regarding claim 12, Harrington teaches of (Fig. 1) wherein the tubular handle portion (7’) is long enough so a user can position the tubular handle portion (by end 20) under the user's armpit (can position it under a user’s armpit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2,514,950) in view of Smith (US 3,080,673).
	Regarding claim 2, Harrington teaches of the invention in claim 1, but does not appear to teach of wherein the first offset distance and the second offset distance are adjusted such that the center of gravity of a reel of a reel type and the fishing pole of a pole type, when assembled, is positioned closer or approximately aligned with a longitudinal axis of the fishing pole.
	Smith teaches of wherein (Fig. 1) the first offset distance and the second offset distance (Annotated Fig. 2 below) are adjusted such that a center of gravity of a reel (reel 18) of a reel type and the fishing pole of a pole type (rod 11), when assembled (seen in Fig.1), is approximately aligned with a longitudinal axis of the fishing pole (reel 18 and rod 11 are approximately aligned with a longitudinal axis of the fishing pole).

    PNG
    media_image2.png
    235
    761
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 1 of Smith
Regarding claim 3, Harrington as modified teaches of the invention ion claim 2, but does not appear to teach of wherein: the reel type is a spinning reel.
Smith teaches of wherein: the reel type is a spinning reel (18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Smith of wherein the reel type is a spinning reel in order to use a well-known fishing reel that is known to be used with many kinds of lures. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2,514,950) in view of Choi et al. (KR 2003/0011112), hereinafter Choi.
Regarding claim 8, Harrington as modified teaches of the invention in claim 1, but does not appear to teach wherein the fishing pole is manufactured using a tube bending process
Choi is in the field of fishing rods and teaches of wherein the fishing pole is manufactured using a tube bending process (Fig. 2, Description, inclined handle portion 7 is formed by bending the fishing rod; the process can be used for a solid rod or a hollow tube).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Choi to manufacture the fishing pole using a tube bending process in order to shape the rod and fishing pole into any desired shape.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2,514,950) in view of Andreasen et al. (US 4,920,682), hereinafter Andreasen.
	Regarding claim 9, Harrington teaches of the invention in claim 1, but does not appear to teach of wherein the fishing pole is manufactured using molded parts to create the first offset distance and the second offset distance.
	Andreasen is in the field of fishing rods and teaches of wherein the fishing pole is manufactured using molded parts to create the first offset distance and the second offset distance (Abstract, the fishing rod handle is made by molding together preformed rod handle components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Andreasen to manufacture the fishing pole by using molded parts to create the first offset distance and the second offset distance in order to make a lighter, more durable, and easier to produce than conventional handles fishing pole as motivated by Andreasen (Col. 1 lines 9-18) and also to utilize parts which can be easily formed upon the rod blank in many different shapes, sizes and configurations.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington (US 2,514,950) in view of Yaklyvich (US 3,418,742).
Regarding claim 10, Harrington teaches of the invention in claim 1, but does not appear to teach wherein the first offset distance and the second offset distance are preset such that a fishing line unreels from a reel seated in the reel seat portion approximately aligns with line eyelets of the fishing pole.
Yaklyvich teaches of (Fig. 1) wherein the first offset distance (offset distance seen by the reel seat 14 and the tubular handle portion by numeral 10) and the second offset distance (offset distance by reel seat 14 and pole end portion by rear wall 46) are preset such that a fishing line (fishing line 17) unreels from a reel (reel 13) seated in the reel seat portion (14) approximately aligns with line eyelets (guides 18) of the fishing pole (rod member 11) (the fishing line is approximately aligned with the line eyelets 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harrington to incorporate the teachings of Yaklyvich of wherein the first offset distance and the second offset distance are preset such that a fishing line unreels from a reel seated in the reel seat portion approximately aligns with line eyelets of the fishing pole in order to reduce any friction on the line by preventing the line from rubbing against any portion of the reel as it leaves the reel and also against an inner surface of the eyelets which would lead to fraying and weakening of the fishing line. 

Response to Arguments
Applicant requests that the Office provide on record an official English translation of the entirety of the Choi reference. A machine English translation of the Choi reference is attached.  
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
Applicant argues that Harrington does not demonstrate tubular portions, in which they are hollow tubed with a circular cross-sectional view. The Examiner respectfully disagrees. 
Tubular is defined as “long, round, and hollow like a tube” as defined by Oxford languages and Collins Dictionary. The tubular portions in Harrington are long, round, and hollow (Fig. 2, hollow thin cavity in the middle of laterally offset portion 3). Claim 1 only claims of “approximately circular in a cross sectional view” in which, as seen in Fig. 2, is approximately circular. The cross section has round edges, approximately uniformly extends around in 360 degrees, and looks like a flattened circle. The other tubular portions also have an approximately circular cross section. 

In response to applicant's argument that Harrington shows a conventional pistol grip casting fishing rod and does not suggest to hold the fishing rod in the manner described in claims 11 and 12, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Regarding claim 8, Applicant argues that Choi is actually a solid rod, not a tube, and thus does not teach of a “tube bending process” and that Harrington teaches away from claim 1 and 8 because the reel seat portion is a flattened tube. The Examiner respectfully disagrees. 
The solid rod in Choi can be interpreted as a solid tube. Nevertheless, Choi would still teach of the tube bending process because one of ordinary skill in the arts would be able to use the bending process on a hollow tube. Harrington does not teach away from claim 1 as detailed hereinabove. The flattening of the reel seat portion in Harrington’s fishing pole does not teach away of a tube bending process because the tube can be bent before or after the flattening. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647